Case 2:19-cv-00092-JRG-RSP Document 408 Filed 05/10/21 Page 1 of 5 PageID #: 19237




                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          MARSHALL DIVISION
       TEAM WORLDWIDE CORPORATION,                          §
                                                            §
                    Plaintiff,                              §
                                                            §
       v.                                                   §        Case No. 2:19-cv-00092-JRG-RSP
                                                            §         LEAD CASE
       ACADEMY, LTD d/b/a ACADEMY                           §
       SPORTS + OUTDOORS,                                   §
                                                            §
                    Defendant.                              §

                                           MEMORANDUM ORDER

             Before the Court is the Request for Clarification of Report and Recommendation of

   Defendants’ Motion for Summary Judgment on Marking (Dkt. 393) (“Request”), filed by Plaintiff

   Team Worldwide Corporation (“TWW”). Dkt. No. 396. TWW requests the Court to clarify its

   previous Report and Recommendation (“R&R”) (Dkt. No. 393). Id. at 2–31. On May 6, 2021, the

   Court held a pretrial conference, each party made oral arguments regarding the Request. Out of an

   abundance of caution, the Court will clarify its prior R&R.

             TWW seeks clarification on whether the R&R precludes all pre-suit damages prior to the

   date of actual notice (i.e. filing date of the present lawsuit) or whether TWW can recover damages

   for complying with § 287 before September 20, 2018. Id. at 3. The R&R precludes all pre-suit

   damages prior to the date of actual notice, as is consistent with Federal Circuit precedent. See

   Arctic Cat Inc. v. Bombardier Rec. Prods., 950 F.3d 860, 865-866 (Fed. Cir. 2020) (“Arctic Cat

   II”).




   1
       Citations are to the document numbers and page numbers assigned through CM/ECF.
Case 2:19-cv-00092-JRG-RSP Document 408 Filed 05/10/21 Page 2 of 5 PageID #: 19238




            TWW contends it is entitled to pre-suit damages for periods of previous § 287 compliance.

   Dkt. No. 396 at 2–3. TWW attempts to support its position by relying on two older district court

   decisions that did not have the benefit of the more recent Federal Circuit opinions, especially the

   Circuit’s recent decision in Arctic Cat II. See Clancy Sys. Int'l v. Symbol Techs., Inc., 953 F. Supp.

   1170, 1174 (D.Colo. 1997); see also Metrologic Instruments, Inc. v. PSC, Inc., No. 99-4876-JBS,

   2004 U.S. Dist. LEXIS 24949, *60-61 (D.N.J. Dec. 13, 2004). The opinion in Clancy (which was

   incorporated into Metrologic) is inconsistent with Arctic Cat II. Clancy states:

            I have been unable to locate case law regarding whether a licensee's failure to mark
            negates prior constructive notice. The Federal Circuit has stated, in dicta 2, that
            "once marking has begun, it must be substantially consistent and continuous in
            order for the party to avail itself of the constructive notice provisions of the
            statute." American Medical Systems, 6 F.3d at 1537. However, I do not read that
            language as addressing the situation here--i.e., where marking may have been
            proper at the start of a patent term and only became improper after the present
            defendant began infringing.

            For example, assume a patentee and all of its licensees have marked appropriately
            patented articles for several years before a new licensee begins selling unmarked
            products. Under such circumstances, it would make no sense to hold that the new
            licensee's failure to mark eliminates, retroactively, years of appropriate constructive
            notice.

   953 F.Supp. at 1174 (emphasis added) (footnote added). What the Court in Clancy declared “would

   make no sense,” is actually just a consequence of the harsh remedy that Congress decided was

   necessary to incentivize marking of patented articles. Arctic Cat II clarified that:

            Section 287 provides that "in the event of failure so to mark, no damages shall be
            recovered by the patentee in any action for infringement, except on proof that the
            infringer was notified of the infringement and continued to infringe thereafter". The
            statute thus prohibits a patentee from receiving any damages in a subsequent action
            for infringement after a failure to mark . . . . The notice requirement to which a

   2
     Notably the passage Clancy cites as dicta in Am. Med. Sys., Inc. is the exact same citation found in the holding of
   Arctic Cat II. Compare Clancy, 953 F.Supp. at 1174 (“The Federal Circuit has stated, in dicta, that "once marking has
   begun, it must be substantially consistent and continuous in order for the party to avail itself of the constructive notice
   provisions of the statute." American Medical Systems, 6 F.3d at 1537. However, I do not read that language as
   addressing the situation here . . . .) with Arctic Cat II at 865 (“In American Medical Systems, 6 F.3d at 1537, we
   interpreted § 287 to allow a patentee who had sold unmarked products to begin recovering damages after the patentee
   began marking.”).

                                                               2
Case 2:19-cv-00092-JRG-RSP Document 408 Filed 05/10/21 Page 3 of 5 PageID #: 19239




          patentee is subjected cannot be switched on and off as the patentee or licensee starts
          and stops making or selling its product. After all, even after a patentee ceases sales
          of unmarked products, nothing precludes the patentee from resuming sales or
          authorizing a licensee to do so. In the meantime, unmarked products remain on the
          market, incorrectly indicating to the public that there is no patent, while no
          corrective action has been taken by the patentee. Confusion and uncertainty may
          result. Thus, once a patentee begins making or selling a patented article, the notice
          requirement attaches, and the obligation imposed by § 287 is discharged only by
          providing actual or constructive notice.

   950 F.3d at 865 (emphasis in original) (citations omitted). First, the Federal Circuit strictly

   interpreted § 287 to make clear that once a patentee (or its licensee) is non-compliant with § 287,

   recovery of damages is limited to either the period after marking resumes or after the alleged

   infringer has been given actual notice. Id. at 864 (“a patentee who begins selling unmarked

   products can cure noncompliance with the notice requirement—and thus begin recovering

   damages—by beginning to mark its products in accordance with the statute.”) (citing Am. Med.

   Sys., Inc. v. Med. Eng'g Corp., 6 F.3d 1523, 1537 (Fed. Cir. 1993)).

          Second, the Federal Circuit is concerned not only with properly interpreting the § 287

   statute but also effectuating the underlying policy. Id. (“This reading of § 287 comports with the

   purpose of the marking statute. The policy of § 287 is to encourage marking, not merely to

   discourage the sale of unmarked products. . . Requiring a patentee who has sold unmarked products

   to provide notice in order to begin recovering damages advances these objectives by informing the

   public and possible infringers that the article is patented. Arctic Cat's proposed interpretation, on

   the other hand, would undermine these objectives. In Arctic Cat's view, § 287 should be read to

   allow a patentee to mislead others that they are free to make and sell an article that is actually

   patented, but nonetheless allow the patentee to recover damages without undertaking any

   corrective action. We reject this view.”). TWW’s interpretation of Arctic Cat II would run afoul

   of the Federal Circuit’s policy objectives, thus TWW’s interpretation cannot be correct. The Court



                                                    3
Case 2:19-cv-00092-JRG-RSP Document 408 Filed 05/10/21 Page 4 of 5 PageID #: 19240




   would like to note that while “courts may consider whether the patentee made reasonable efforts

   to ensure third parties' compliance with the marking statute,” that is not at issue here. Arctic Cat II

   at 864. As stated in the R&R, TWW did not present any evidence that it undertook any reasonable

   efforts to make Wal-Mart comply with § 287. Dkt. No. 393 at 9.

          TWW also raised a second point in its Request, regarding whether it should be permitted

   to provide “evidence of actual pre-suit notice of the ‘018 patent.” Dkt. No. 396 at 3. TWW also

   notes that “the Court’s recommendation on marking also impacts the recommendation that

   willfulness based on pre-suit conduct is moot. TWW respectfully requests that, to the extent the

   Court clarifies its recommendation on pre-notice damages, the Court also clarifies its

   recommendation on pre-suit willfulness so that TWW is not precluded from offering evidence on

   pre-suit willfulness.” Id. TWW failed to make an adequate showing that there was actual notice

   before the filing of this lawsuit. TWW failed to provide evidence in opposition to the MSJ that it

   had served the Defendants any actual notice before this lawsuit was filed. The Federal Circuit has

   described actual notice as:

          For purposes of section 287(a), notice must be of "the infringement," not merely
          notice of the patent's existence or ownership. Actual notice requires the affirmative
          communication of a specific charge of infringement by a specific accused
          product or device. . . . It is irrelevant, contrary to the district court's conclusion,
          whether the defendant knew of the patent or knew of his own infringement. The
          correct approach to determining notice under section 287 must focus on the action
          of the patentee, not the knowledge or understanding of the infringer.

   Amsted Indus. v. Buckeye Steel Castings Co., 24 F.3d 178, 187 (emphasis added). TWW

   did not present any evidence that actual notice, as defined by the Federal Circuit, was given

   to the Defendants prior to the filing of this lawsuit. This finding of fact was inherent in the

   R&R when it limited TWW to no pre-suit damages. Dkt. No. 292 at 6 (“Defendants argue

   that ‘TWW should be precluded from seeking damages prior to the date of actual notice to



                                                     4
Case 2:19-cv-00092-JRG-RSP Document 408 Filed 05/10/21 Page 5 of 5 PageID #: 19241




   each Defendant because TWW failed to mark substantially all of its licensed products in

   compliance with 35 U.S.C. § 287.’”). In Defendants’ Statement of Undisputed Material

   Facts No. 5 they state “[e]ach Defendant first received notice of TWW’s infringement

   allegations in the context of litigation. Sears and Transform were first notified of TWW’s

   allegations on or after April 10, 2019, when TWW filed a Proof of Claim in the Sears

   Bankruptcy Proceeding.” Dkt. No. 222 at 6. In response, TWW states

          Disputed. While Defendants allege that they were unaware of the ’018 Patent until
          TWW filed its complaint on March 19, 2019, or in the case of Sears and Transform,
          until TWW filed its Notice of Claim in the Sears Bankruptcy on or after April 10,
          2019, TWW asserts that there is ample evidence to demonstrate that Defendants
          have possessed actual and/or constructive knowledge of the ’018 Patent before
          TWW filed its complaint on March 19, 2018.

   Dkt. No. 242 at 5. This is insufficient for the actual notice requirement as defined by the

   Federal Circuit. It was inherent that by granting the Defendants’ motion in full and

   specifically limiting the damages to the period after actual notice (i.e. filing date of lawsuit)
  .
   the Court found that TWW failed to produce sufficient evidence to contend that the date of

   actual knowledge was a date other than the lawsuit filing date.

          If TWW seeks to advance the argument that pre-suit willful infringement can stand-

   in for the actual notice requirement—that is incorrect. Arctic Cat II squarely addresses this

   issue. Arctic Cat II at 866 (“[W]e reiterate the conclusion that willfulness, as an indication

   that an infringer knew of a patent and of its infringement, does not serve as actual notice

   as contemplated by § 287. While willfulness turns on the knowledge of an infringer, § 287

   is directed to the conduct of the patentee.”) (emphasis added).
            SIGNED this 3rd day of January, 2012.
          SIGNED this 10th day of May, 2021.




                                                          ____________________________________
                                                          ROY S. PAYNE
                                                      5   UNITED STATES MAGISTRATE JUDGE
